Citation Nr: 1136363	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  09-37 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1979 to February 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision mailed to the Veteran in January 2009, by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which declined to reopen the Veteran's claim of service connection for sleep apnea.  A timely Notice of Disagreement was received by VA in January 2009 and the Veteran perfected his appeal in a September 2009 substantive appeal.

In February 2011, the Board determined that new and material evidence had been received to reopen the Veteran's claim of service connection for sleep apnea, but remanded the service connection issue for further development.  Such development was to include seeking clarification from the Veteran as to whether he wished to schedule a hearing before a Board member; scheduling the Veteran for a new VA examination to determine the etiology of the Veteran's sleep apnea; and readjudication of the Veteran's claim by the RO.

Consistent with the Board's remand, a letter was mailed to the Veteran, asking him to clarify whether he wished to schedule a hearing, and if so, to identify whether he wished to schedule a Travel Board, video conference, or Central Office hearing.  The Veteran did not reply to the letter and VA has not received any request from the Veteran or his representative for a new hearing.  In March 2011, the Veteran was afforded a VA examination to determine the etiology of his sleep apnea.  Nonetheless, for the reasons discussed more fully below, the Board finds that this matter must be remanded again for the additional development discussed below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

In order to establish service connection, the facts, as shown by the evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during active military, naval or air service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

A disorder may also be service connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical evidence, or, in certain circumstances, lay evidence, of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The Board's February 2011 remand directed that the Veteran be afforded a VA examination to determine "whether it is at least as likely as not (50% or better probability) that the Veteran has a sleep disorder that is related to the complaints in service/was acquired therein."  Consistent with the Board's remand, the Veteran was afforded a VA examination in March 2011.  The corresponding VA examiner's report, however, does not express the requested etiology opinion.  In this regard, the examiner diagnosed sleep apnea and noted that the Veteran had been reporting sleeping problems since 1993.  He commented that "[t]he problem with assuming that sleep apnea was present in 1993 is that sleeping problems can be caused by other factors than just sleep apnea."  The examiner further noted that "[t]he other argument against sleep apnea or related condition having been present while the [V]eteran was in service is the weight gain, apparently and expectedly correlating with the increased severity of sleep apnea.

Notwithstanding the examiner's observations, he did not offer an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea is related to complaints of sleeping problems during service.  Moreover, even if the examiner's report permitted the inference that he believes that the Veteran's sleep apnea is related to obesity, the examiner's conclusions are based upon an inaccurate understanding of the Veteran's medical history and it is still unclear as to whether the Veteran's sleep apnea might be related to his active duty service.  Service treatment records document reported nightmares and sleeping problems as early as July 1991, rather than in 1993 as determined by the VA examiner.  The Veteran also reported the onset of sleeping problems in 1991 in various claims submissions in the claims file.  Additionally, buddy statements received by VA in January 2009 state that the Veteran had been complaining of sleeping problems upon his return from the Gulf War, which also suggests the onset of sleeping problems in 1991.  The Board also notes that the Veteran's service treatment records reflect steady weight gain over the course of his active duty service.  In this regard, his August 1978 enlistment examination report reflects that the Veteran weighed 188 pounds at that time, 210 pounds at the time that he first reported sleeping problems in July 1991, and 216 pounds at the time of his separation examination in February 1993.  Physical examination reports throughout the course of the Veteran's active duty service identify his build as being "heavy."  Nonetheless, although the VA examiner appears to suggest that the Veteran's sleep apnea is related to obesity, he does not address the Veteran's apparent weight gain during service and coinciding onset of sleeping problems in his report.

In view of the foregoing, the claims file should be returned to the same VA examiner who performed the March 2011 VA examination.  The examiner must be requested to review the claims file and to offer an opinion as to whether it is at least as likely as not (a 50% probability or greater) that the Veteran's currently diagnosed sleep apnea is etiologically related to the sleeping problems reported by the Veteran during service, beginning in July 1991, or to any other injury or illness incurred by the Veteran during service.  If the same VA examiner who performed the March 2011 VA examination is not available, then the Veteran should be scheduled for a new VA examination to determine the nature and etiology of his sleep apnea, and for the medical opinion requested above.

Accordingly, the case is REMANDED for the following action:

1.  A letter must be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim for service connection for sleep apnea.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claim, and further, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The Veteran should be provided a VA 21-4142 release and be requested to identify the name(s) and current address(es) of any private and/or VA medical providers who have rendered treatment for his sleep apnea since December 2008.

2.  Then, the RO should contact any private and/or VA medical facilities identified by the Veteran and obtain the Veteran's treatment records.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results, documentation to that effect should be incorporated in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for review.

3.  Then, the claims file should be provided to the same VA examiner who performed the March 2011 VA examination.  The VA examiner should be requested to review the entire claims file and to offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater), that the Veteran's sleep apnea is etiologically related to the sleeping problems reported by the Veteran during his active duty service, beginning in July 1991, or to any other injury or illness incurred by the Veteran during his active duty service.

A complete rationale should be given for all opinions and conclusions expressed by the VA examiner.  Such rationale must include a discussion of all relevant evidence in the claims file (to include but not be limited to the Veteran's service treatment records, post-service treatment records, and the findings previously expressed in the March 2011 VA examination report), relevant findings on examination and from the Veteran's reported medical history, and applicable medical principles.  All findings, conclusions, and supporting rationale should be expressed in a typewritten addendum report.

If the same VA examiner who performed the March 2011 VA examination is not available, then the Veteran should be afforded a new VA examination with an appropriate VA examiner.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater), that the Veteran's sleep apnea is etiologically related to the sleeping problems reported by the Veteran during his active duty service, beginning in July 1991, or to any other injury or illness incurred by the Veteran during his active duty service.

A complete rationale should be given for all opinions and conclusions expressed.  Such rationale must include a discussion of all relevant evidence in the claims file (to include but not be limited to the Veteran's service treatment records, post-service treatment records, and the findings previously expressed in the March 2011 VA examination report), relevant findings on examination and from the Veteran's reported medical history, and applicable medical principles.  All findings, conclusions, and supporting rationale should be expressed in a typewritten report.

4.  After completion of the above development, the Veteran's claim of entitlement to service connection for sleep apnea should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


